DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 15   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soukey et al. (US 3260835)
	Soukey discloses in reference to claim:
1.    (Currently Amended) A heating system for a floor (below), the heating system comprising:

a plurality of heating devices 20, each of said heating devices including a membrane 80, a plurality of heating elements 60 and at least one electrical coupling member 62 including an upper surface that is coupled to said plurality of heating elements and attached to said membrane 80; and



2.    (Original)    The heating system of claim 1, further comprising a junction

coupling member 64 configured to be attached to said at least one coupling member 62 on at least one of said plurality of heating devices and to an electrical power source 44.

3.    (Original)    The heating system of claim 1, wherein each of said heating elements 60 includes at least one positively charged electrode 69 and at least one negatively charged electrode 69.

4.    (Original)    The heating system of claim 1, wherein said plurality of heating elements on each of said plurality of heating devices are arranged in a grid pattern. See Fig.1, Fig. 2


7.    (Original)    The heating device of claim 1, wherein said membrane 80 is made of an insulating material.
15. (New) The heating device of claim 1, wherein said at least one heating device coupling member is planar.  Note coupling member 100 includes planar surfaces 90 shown in Fig. 2 and Fig. 4


Claim(s) 1-4, 7, 8, 9,10, 11, 14, 15   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pendleton (US 2762896)
Pendleton discloses in reference to claim:
1.    (Currently Amended) A heating system for a floor, the heating system comprising:
a plurality of heating devices 10, each of said heating devices including a membrane 12, a plurality of heating elements 14 and at least one electrical coupling member 18 including an upper surface that is coupled to said plurality of heating elements and attached to said membrane 12; and
at least one heating device coupling member 48 being placed on top of said upper surface and attached to said at least one electrical coupling member 18 on adjacent heating devices 10 of said plurality of heating devices, said at least one heating device coupling member 48 conveying electricity between said adjacent heating devices 20.



3.    (Original)    The heating system of claim 1, wherein each of said heating elements 60 includes at least one positively charged electrode 18 and at least one negatively charged electrode 18.

4.    (Original)    The heating system of claim 1, wherein said plurality of heating elements on each of said plurality of heating devices are arranged in a grid pattern. See Fig.1

7.    (Original)    The heating device of claim 1, wherein said membrane 12 is made of an insulating material.
8.    (Original)    The heating device of claim 1, wherein each of said plurality of heating devices includes cutting lines, wherein said plurality of heating devices are cut along at least one of said cutting lines. Note that the edge of device 10 between the trapezoidal tabs 22 represent a line to be cut, see Fig. 1 at the top where tabs have be removed.

15. (New) The heating device of claim 1, wherein said at least one heating device coupling member is planar.  Note coupling member shown in Fig. 2 and Fig. 4 and 5

9. (Currently Amended) A method for heating a surface in a designated area, the method comprising:
placing a plurality of heating devices 10 on the surface of the area, each of said plurality of heating devices including a membrane 12, and plurality of heating elements 14 and at least one 
aligning said at least one coupling member  of adjacent heating devices of said plurality of heating devices (See Fig. 1); and
placing a heating device coupling member 48 on top of said at least one electrical coupling member 18 of said adjacent heating devices and attaching (See Fig. 5) said heating device coupling member to said at least one coupling member of said adjacent heating devices, said heating device coupling member conveying electricity between said adjacent heating devices.

10.  The method according to claim 9, further comprising cutting at least one of said plurality of heating devices to fit on a portion of the surface of the area.  See Figure 1 at the top where tabs 22 have been removed. 
 
11.  The method according to claim 9, further comprising forming cutting lines on said plurality of heating devices, and cutting at least one of said plurality of heating devices along at least one of said cutting lines. See Figure 1 Note that the edge of device 10 between the trapezoidal tabs 22 represent a line to be cut, see Fig. 1 at the top where tabs have be removed.

 

14.  The method of claim 9, further comprising a junction coupling member 28/30 attached to said at least one electrical coupling member 18 of at least one of said heating devices, and to an electrical .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendleton (US 2762896) in view of  Pearce US 6184496).
Pendleton teaches the claimed invention except in reference to claim:


5.    (Original)    The heating system of claim 1, wherein said at least one electrical coupling member 62 includes a positive post, a negative post and a ground post.

12.  The method of claim 9, wherein said at least one electrical coupling member of said plurality of heating devices includes a positive post B, a negative post W and a ground post G. 
It is noted that Pendleton teaches generally a two conductor electrical system.  It is further noted that two conductor electrical systems have long been improved by the addition of a ground conductor.  Pearce discloses a similar heating system electrical system employing a ground conductor for use with a ground fault circuit interrupter safety device.  As such one of skill in the art would find it obvious to improve the device of Pendleton to include the additional ground conductor, the inclusion of which being within the ordinary skill in the art. 

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered similar to at least a portion of applicant’s claimed invention and pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.